DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 7, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hurst, et al. US2010/0051265 in view of Parsons, et al. US5698814.
Regarding claim 1, Hurst, et al. teaches a downhole tool 10, comprising:
a streamlined housing 350 sized to freely move through a wellbore 370 formed from a terranean surface 315 to a subterranean formation 390;
an explosive material 160 enclosed within an interior volume of the housing, the explosive material sufficient to cut at least a portion of a tubular (casing 370) positioned in the well bore upon detonation;
a detonator 140 coupled to the explosive material; and
a detonator control system 120 communicably coupled to the detonator and configured to activate the detonator with a detonation signal to detonate the explosive material ¶0028.
Hurst, et al. does not teach that the downhole tool is moved independent of a downhole conveyance, and is silent as to the housing material.
Parsons, et al. teaches a detonation tool 10 that is deployed independent of a downhole conveyance (figure 2b). 
It would have been obvious to a person having ordinary skill in the art at the time of the instant invention to modify Hurst, et al. in view of Parsons, et al. to deploy the downhole tool independent from conveyance mechanisms as a known method to deploy the tool for detonation in a formation.
Regarding claim 7, Hurst further teaches the detonator control system comprises at least one accelerometer 221 (described in ¶0032) and at least one power source (battery 241) coupled to the accelerometer, the detonator control system configured to 
Regarding claim 8, Hurst further teaches the detonator control system further comprises a timer (the clock of ¶0009), the detonator control system further configured to activate the detonator with the detonation signal at a predetermined time period measured by the timer subsequent to the accelerometer determining that the housing is substantially stationary within the wellbore.

Claims 2-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hurst, et al. in view of Parsons, et al. as as applied to claim 1, further in view of Orban, et al. US2015/0275649.
Hurst, et al. teaches the invention substantially as claimed, as described above, but does not teach the streamlined housing has, as in Claim 2 a partial spherical shape, as in Claim 3 a first part that’s spherical, and as in claim 4 a partial rounded cone shape that is a second part;
Regarding claim 2, Orban, et al. teaches a streamlined housing 120 that has a spherical shape 127 with a partially conical shape 128 with an accelerometer 153 to perform a desired action at a desired location ¶0004.
Regarding claims 3 and 4, Parsons, et al. teaches a shaped charge 10 that has a rounded coned nose 12 for penetrating in a subterranean formation (Figure 2b, example, wherein a rounded cone nose is at least a partial cone shape).

Regarding claim 5, Hurst, et al. teaches an uphole end (towards 315) and a downhole end (towards the bottom of the wellbore), however, does not teach the first part and second part shapes as claimed.
As described above, Parsons, et al. teaches a rounded cone nose 12. Orban, et al. teaches a spherical shape 127 with a partially conical shape. 
It would have been obvious to a person having ordinary skill in the art at the time of the instant invention to modify Hurst, et al. in view of Parson, et al. and Orban, et al. to select the housing to have the claimed first part partial spherical shape on an uphole side and the second part be a rounded partially conical shape on the downhole side as well-known shapes for explosive housings or for housings that are dropped into the wellbore.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hurst, et al. in view of Parsons, et al., as applied to claim 1 above, and further in view of Howard, et al. US2935020.
The combination teaches the invention substantially as claimed, as described above, but does not teach the explosive material is positioned in a part of the interior volume of the housing that comprises a star or spoke shaped volume.

It would have been obvious to a person having ordinary skill in the art at the time of the instant invention to modify Hurst, et al. in view of Parsons, et al., further in view of Howard, et al. to provide a star or spoked shaped volume to preferentially direct the resulting jet direction for the explosives.
Claims 9-11, 16, 18-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hurst, et al. in view of Parsons, et al. US5698814.
Regarding claims 9-10, 16, 18-19, Hurst, et al. teaches the invention substantially as claimed, as described above, and teaches the method for cutting a tubular in the wellbore, comprising: 
Moving the downhole tool through the wellbore as shown in Figure 1;
determining, with the detonator control system, that the downhole tool is adjacent a portion of a tubular in the well bore as described above;
based on the determination, providing a detonator activation signal for the detonator with the detonator control system to detonate the explosive material (as necessarily required to provide detonation; and
cutting the portion of the tubular in the well bore with the detonated explosive material (as necessarily occurs when detonating a shaped charge in a wellbore with a tubular or casing). Such explosive charge necessarily is sufficient when detonated to fragment the housing and sever the tubular, when considering perforation to be a cutting operation.

Parsons, et al. teaches a detonation tool 10 that is deployed independent of a downhole conveyance (figure 2b). 
It would have been obvious to a person having ordinary skill in the art at the time of the instant invention to modify Hurst, et al. in view of Parsons, et al. to deploy the downhole tool independent from conveyance mechanisms as a known method to deploy the tool for detonation in a formation.
The combination therefore further teaches cutting the portion of the tubular in the well bore with the detonated explosive material comprises:
Regarding claim 11, shattering the housing with the detonated explosive material to generate a plurality of shrapnel from the shattered housing; and cutting the portion of the tubular in the well bore with the plurality of shrapnel, as is necessarily required due to detonation of the explosives of Hurst, et al. 
It would have been obvious to one having ordinary skill in the art at the time of the invention was made to select the housing to be made of steel, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  It is also common knowledge to choose a material that has sufficient strength, durability, flexibility, hardness, etc. for the application and intended use of that material.
Note that it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of .  In re Leshin, 125 USPQ 416.  It is also common knowledge to choose a material that has sufficient strength, durability, flexibility, hardness, etc. for the application and intended use of that material.
Note that it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious engineering design choice.  In re Leshin, 125 USPQ 416.  It is also common knowledge to choose a material that has sufficient strength, durability, flexibility, hardness, and potential aesthetics, etc., for the application, intended use, and design considerations of that material.
Regarding claim 20, Hurst, et al. teaches a wellbore tubular cutting apparatus, comprising:
A housing (necessarily required to provide the unit 350 shown in Figure 3) enclosing an explosive charge, configured for deployment through the above described wellbore, 
a detonator 140 embedded in the explosive charge; and

a control system 120 communicably coupled to the detonator and configured to perform operations comprising:

determining that the housing has reached a particular position in the wellbore (the activation signal provided only at a desired wellbore depth of ¶0028 is a particular position, and the predetermined criteria ¶0044); and


Hurst, et al. does not teach a partially spherical metal housing enclosing the explosive charge, with deployment independent of a working string or downhole conductor. 
Parsons, et al. teaches a detonation tool 10 that is deployed independent of a downhole conveyance (figure 2b). A partially spherical metal housing (wherein Figure 1 shows a metal cross section in housing 11) that is at least partially spherical as shown near the top 12, which is rounded, and thus considered to be at least partially spherical. The housing is independent of a work string or downhole conductor, since no workstring or downhole conductor is provided as shown in Figures 2a-2d fur purposes of deploying an casing cutter.

It would have been obvious to a person having ordinary skill in the art at the time of the instant invention to modify Hurst, et al. in view of Parsons, et al. to deploy the downhole tool independent from conveyance mechanisms as a known method to deploy the tool for detonation in a formation.
Claims 12-15, 22-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hurst, et al. in view of Parsons, et al. as applied to claims 9 and 20 above, and further in view of Orban, et al. US2015/0275649.
Hurst, et al. in view of Parsons, et al. teaches the invention substantially as claimed, as described above, but does not teach circulating a fluid through the wellbore; 
As described above, Parsons, et al. teaches a shaped charge 10 that has a rounded coned nose 12 for penetrating in a subterranean formation (Figure 2b, example).
Orban, et al. teaches a streamlined housing 120 that has a spherical shape 127 with a partially conical shape 128 with an accelerometer 153 to perform a desired action at a desired location ¶0004. Fluid is circulated to move the reader described in ¶0018 for purposes of deploying a tool in the wellbore.
It would have been obvious to a person having ordinary skill in the art at the time of the instant invention to modify Hurst, et al. in view of Parson, et al. and Orban, et al. to select the housing to have the claimed partial spherical shape on an uphole side and the rounded partially conical shape on the downhole side as well-known shapes for explosive housings or for housings that are dropped into the wellbore. Such a modification would also include the step of circulating fluid in the wellbore to provide movement of the tool in the wellbore. 
Hurst, et al., as described above, teaches the steps of determining, with at least one accelerometer of the detonator control system, that the
housing is substantially stationary within the wellbore;
determining, with a timer of the detonator control system, that a predetermined time period
subsequent to the determination that the housing is substantially stationary within the well bore has expired; and
.
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hurst, et al. in view of Parsons, et al. as applied to claim 9 above, and further in view of Howard, et al.
Hurst, et al. in view of Parsons, et al. teaches the invention substantially as claimed, as described above, but does not teach the explosive material is positioned in a part of the interior volume of the housing that comprises a star or spoke shaped volume.
Howard, et al. teaches that it is well-known in the art to configure a cutting explosive (Figure 1) for casing in a wellbore to be star shaped Figure 2, to provide grooved sections to provide desired explosive jet direction Column 2: 40-49.
It would have been obvious to a person having ordinary skill in the art at the time of the instant invention to modify Hurst, et al. in view of Parsons, et al., further in view of Howard, et al. to provide a star or spoked shaped volume to preferentially direct the resulting jet direction for the explosives.

Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hurst, et al. in view of Parsons, et al. as applied to claim 20 above, and further in view of Wilson, et al. US7363860.
	Hurst, et al. in view of Parsons, et al. teaches the invention substantially as claimed, as described above, and that the explosive charge is enclosed in a volume of 
Wilson, et al. teaches a nozzle 312 for a tubular cutting torch 300 to direct cutting force towards the casing.
It would have been obvious to a person having ordinary skill in the art at the time of the instant invention to modify the combination above, further in view of Wilson, et al. to configure a nozzle shape such that the cutting force can be directed towards casing or other tubulars to be cut, as desired.
Response to Arguments
Applicant's arguments filed 3/25/2021 have been fully considered but they are not persuasive. Applicant’s arguments that Parsons is non-analogous art and thus is improper is not persuasive.
In response to applicant's argument that Parsons is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Parsons and Hurst, et al. are both concerned with the same problem of transportation and detonation of a shaped charge carrying housing. 
Therefore, applicant’s arguments regarding dependent claims are similarly refuted.
remarks, filed 3/25/2021, with respect to the rejection(s) of claim(s) 1 under 35 USC 102(a)(1) over Hurst have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Hurst, et al. in view of Parsons, et al.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Entchev, et al. US9903192 teaches a free falling perforation gun assembly 200 with a perforation gun 212, a position locator 214’, an onboard controller 216 that initiates perforation with a detonation cord as described in Column 16: 14-22.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cathleen Hutchins whose telephone number is (571)270-3651.  The examiner can normally be reached on M-Th 11am-9:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
Examiner is teleworking full time outside of the Washington DC area.  It is strongly recommended that interviews be conducted telephonically, as availability for in-person interviews are extremely limited.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taras Bemko (Acting SPE) can be reached on 571-270-1830.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CATHLEEN R HUTCHINS/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        
/C.R.H/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        4/28/2021